DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 1 now recites: A variable-compression-ratio internal combustion engine comprising a case member that is attached to a lower portion of a cylinder block and that forms a crank chamber together with the cylinder block; a plurality of bearing members that [[is]] are attached to the lower portion of the cylinder block and that, with the cylinder block, forms a crankshaft bearing portion that rotatably supports a crankshaft therebetween; a multi-link piston crank mechanism that is positioned inside the crank chamber and that changes a top dead center position of a piston in accordance with a rotational position of a control shaft to thereby change a compression ratio; and an actuator that is fixed to [[a]] the plurality of the bearing members in a state in which at least a portion thereof is positioned on an outer side of the case member, and that rotationally drives the control shaft of the multi-link piston crank mechanism, the case member having an opening on a side surface along a cylinder row direction, 
Allowable Subject Matter
Claims 1 and 3-16 are allowed.
The following is an examiner’s statement of reasons for allowance: There is no prior art that teaches all the limitations of claim 1, but more specifically, a variable compression ratio engine with a multi-link piston crank mechanism positioned inside the crank chamber and changes the top dead center of the piston in accordance with a rotational position of a control shaft, an actuator that is fixed to bearing members in a state in which at least a portion is positioned on an outer side of the case member, the case having an opening on a side surface along a cylinder row direction, and the actuator having a fixing part that closes the opening. All depending claims are allowable. 
The closest pieces of prior art are Hiyoshi et al. (U.S. Patent 8,726,858) and Tanaka et al. (U.S. Publication 2015/0176507). These prior pieces of art teach a variable compression ratio engine with an external actuator in which bolts connect the actuator to the side of the case member, but does not teach the bolt secured to the crankshaft bearings and does not teach an actuator having a fixing part that closes the opening of a case member.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED O HASAN whose telephone number is (571)272-0990.  The examiner can normally be reached on Monday-Friday; 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SYED O HASAN/           Primary Examiner, Art Unit 3747                                                                                                                                                                                             	2/26/2021